DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Application
Claims 1-5 have been examined in this application filed on or after March 16, 2013, and are being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This communication is the First Office Action on the Merits. 
  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a control portion interpreted as Slave control portion 20 of Fig 1 and Fig. 2, particular port potential determining portion interpreted as Pull-Up circuit 24 of Fig. 2, remaining port potential determining portion also interpreted as Pull-Up circuit 24 of Fig. 2, and an ID determining portion interpreted as microcomputer 21, performing steps S11-S14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
In regards to claim 1: Claim 1 claims a particular port potential determining portion and a remaining port potential determining portion, both of which are interpreted in view of the Applicant’s disclosure as Pull-Up circuit 24 of Fig. 2. This is considered indefinite because Applicant has referenced two different portions using means plus function language that have separate nomenclature attached, but refer to the same structural component. Consistency in nomenclature is required to avoid confusion within the claim. Corrective action or clarification is required.
Dependent claims of the indefinite claims detailed above are also indefinite by virtue of depending on an indefinite claim, detailed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Uemura et al. (US 20150149682 A1) herein Uemura.
In regards to Claim 1, as best understood, Uemura discloses the following: 
1. A control device which is used as one of a plurality of control units that are connected to each other via a wire harness, (at least Fig. 2, plurality of in-vehicle sensors 1 connected to a bus via bus connection connector 40 having six terminals T1-T6, per [0040])
the control device comprising: 
a control portion (see Fig. 1, microprocessor 10 and [0040]) having a plurality of input ports (see Fig. 1, terminals T1-T6) which allow input of a binary signal respectively; (see at least [0041] “communication on the CAN bus is differential serial communication”, [0051] “CAN transceiver 50 is connected to serial communication ports TxD, RxD of the microprocessor 10” and [0137] “microprocessor having digital input signal ports (I/O input ports)”)
a particular port potential determining portion (see Fig. 1, microprocessor 10 and [0040]) which fixes, at a first reference potential, a potential of at least one particular port an assignment state of which can be changed one by one among the input ports; (at least [0052]-[0057] describing a process wherein terminals T5, T6 are discriminated by microprocessor 10 between an open state and a ground potential connected state in which it is connected to the ground potential GND based on sensed potential (i.e. voltage), and “fixes” the determined input as the GND.)
a remaining port potential determining portion which sets, in an initial state, a potential of each of remaining ports that are input ports other than the at least one particular port among the input ports at a second reference potential that is different from the first reference potential; (at least [0057] “the microprocessor 10 generates the distinguishing ID of the in-vehicle sensor 1 in accordance with the judged connection states of the terminals T5, T6 (identifier generation means).  In the present first embodiment, the two terminals T5, T6 are provided as external terminals for setting, and each terminal is brought into one of two connection states; i.e., the open state and the ground potential connected state.  Therefore, 2.sup.2=4 combinations are realized by changing the connection states of the two terminals T5, T6, and any of four distinguishing IDs can be generated.”)
Uemura discloses discriminating between an open state and a ground potential connected state of ports T5 and T6, and subsequently distinguishing IDs of any of the four distinguishing IDs (T1-T4, as understood from the functionality of Fig. 1) based on the discrimination of T5 and T6, This also determines the provided voltage (i.e. potential) to T1-T4 based on the power supplied via R1 or R2. However, Uemura does not set the potential of each of the remaining ports (i.e. all other ports, as understood) because it does not specifically describe the setting of the port potential of the T5/T6 port left in an open state. However, it 
As best understood, Uemura discloses the following:
and an ID determining portion which determines self identification information based on a combination of a potential of each of the at least one particular port and the potential of each of the remaining ports, (at least [0006] “in-vehicle sensors which are of the same type but have different identifiers corresponding to their installation locations”, [0011] “it is unnecessary to assign an identifier to each of the in-vehicle sensors in advance… the external terminal(s) for setting of the bus connection connector is brought into a connection state peculiar to the installed location, whereby the identifier (initial identifier) of the in-vehicle sensor can be made different from those of the remaining in-vehicle sensors”, see also similar descriptions in [0095], [0125]) wherein input elements are connected to the remaining ports respectively. (at least Fig. 1, terminals T1-T4, as connected)
In regards to Claim 2, as best understood, Uemura discloses the following: 
2. The control device according to claim 1, wherein the ID determining portion determines self identification information based on a combination of a potential of each of the at least one particular port and the potential of each of the remaining ports if no potential variation occurs when monitoring the potentials of the particular port and the remaining ports at least for a prescribed time at least in an initial state after power-on. (at least [0019] “the connection state(s) of the one or plurality of external terminals for setting is judged at each of the predetermined timings after the in-vehicle sensor has been powered, the second identifier at each of the predetermined timings is newly generated, and a judgment is made as to whether 
In regards to Claim 3, Uemura discloses the following: 
3. The control device according to claim 1, wherein the particular port potential determining portion connects a ground line or a prescribed power line to the particular port electrically; (at least Fig. 1, terminals T1-T2) and wherein the remaining port potential determining portion connects the prescribed power line or the ground line to the remaining ports electrically via resistors, respectively. (at Fig. 1, terminals T5-T6, as described above.)
In regards to Claim 4, Uemura discloses the following: 
4. A control system comprising: a plurality of the control devices according to claim 1 as slave control units, (at least Fig. 1, see multiple items marked as “1 (1A, 1B)” and [0040] “a plurality of (four in the present first embodiment) in-vehicle sensors 1, 1 mainly includes a microprocessor 10 having a CAN controller function, a CAN transceiver 50, a surge protection circuit 20, a stabilized power supply circuit 30, and a bus connection connector 40 having six terminals T1-T6.”) wherein each of the slave control units and a master control unit which controls the slave control units are connected to each other via the wire harness so as to be able to communicate with each other. (see Fig. 1 “CAN” bus that connects all in-vehicle sensors 1 to ECU, and [0041] “The CAN bus includes two communication lines CANH, CANL through which communication data flow.”)
The architecture between the ECU and the in-vehicle sensors of Uemura is not explicitly a master-slave architecture, as claimed. However, such architecture is suggested in the background of Uemura, [0002] “Such in-vehicle sensors are connected to a communication bus 
In regards to Claim 3, Uemura discloses the following: 
5. The control system according to claim 4, wherein the control portion of each of the slave control units transmits the identification information determined by the ID determining portion to at least the master control unit. (at least [0059] “After that point in time, the microprocessor 10 performs communications through the CAN bus by using the distinguishing ID (the initial identifier IDS) stored in the nonvolatile memory 11.  Specifically, the microprocessor 10 communicates with the ECU by transmitting communication data which includes the stored distinguishing ID.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.  
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. 
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669
March 26th, 2021

/TODD MELTON/Primary Examiner, Art Unit 3669